Citation Nr: 0109915	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $7,216.00.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1942 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the North 
Little Rock, Arkansas, Regional Office (RO) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $7,216.00.  


FINDINGS OF FACT

1.  The veteran is not represented in the instant appeal by a 
recognized organization, attorney, agent, or other authorized 
individual.  

2.  The veteran did not submit either a notice of 
disagreement or substantive appeal.  


CONCLUSION OF LAW

In the absence of a properly filed notice of disagreement 
with and substantive appeal from the denial of waiver of 
recovery of the overpayment of VA improved pension benefits 
in the amount of $7,216.00, the Board does not have 
jurisdiction to address the merits of the instant appeal.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.301 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the record, the Board observes that the 
veteran's granddaughter submitted a May 1999 request for 
waiver of recovery of an overpayment of VA improved pension 
benefits to the veteran.  In September 1999, the veteran's 
granddaughter submitted a "notice of disagreement" with the 
Committee's August 1999 denial of waiver of recovery of the 
overpayment.  In December 1999, the veteran's granddaughter 
submitted an Appeal to the Board (VA Form 9).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  A notice of 
disagreement and/or a substantive appeal may be filed by a 
claimant personally, or by his or her representative if a 
proper Power of Attorney or declaration of representation, as 
applicable, is on record or accompanies such notice of 
disagreement or substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.301 (2000).  
An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  Any competent 
person may be recognized as a representative for a particular 
claim unless that person has been barred from practice before 
the VA.  The designation of an individual to act as an 
appellant's representative may be made by executing an 
Appointment of Attorney or Agent as Claimant's 
Representative, (VA Form 22a).  This form gives the 
individual power of attorney to represent the appellant in 
all matters pertaining to the presentation and prosecution of 
claims for any and all benefits under laws administered by 
the VA.  In lieu of using the form, the designation may be by 
a written document signed by both the appellant and the 
individual representative, which may be in the form of a 
letter, which authorizes a named individual to act as the 
appellant's representative only with respect to a specific 
claim involving one or more specific benefits.  The document 
must include the name of the veteran; the applicable VA file 
number; the appellant's consent for the individual 
representative to have access to his or her VA records; the 
name of the individual representative; a description of the 
specific claim for benefits to which the designation of 
representation applies; and a certification that no 
compensation will be charged or paid for the individual 
representative's services.  The designation, in either form, 
must be filed with the agency of original jurisdiction or, if 
the appellate record has been certified to the Board for 
review, with the Board.  The designation will be effective 
when it is received by the RO, if the appellate record has 
been certified to the Board for review, by the Board.  38 
U.S.C.A. §§ 5903, 5904 ((West 1991 & Supp. 2000) 38 C.F.R. 
§§ 20.600, 20.605 (2000).  

The veteran's granddaughter is not a representative of a 
recognized organization, an agent admitted to practice before 
the VA, or an attorney-at-law.  She has not been recognized 
by the VA as the veteran's representative under the 
controlling laws and regulations.  Therefore, she may not 
file a notice of disagreement or substantive appeal on the 
veteran's behalf.  The veteran did not personally submit 
either a notice of disagreement or substantive appeal.  In 
the absence of a properly submitted notice of disagreement 
and substantive appeal, the Board has no 


jurisdiction to consider the instant appeal.  


ORDER

The veteran's appeal is dismissed.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

